Citation Nr: 1120675	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-48 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of weakness of the extremities, claimed as due to or aggravated by the service-connected residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Historically, a January 1956 rating decision granted service connection for residuals of fracture and dislocation of the 4th and 5th cervical vertebrae (C 4 and 5) (which remains the Veteran's only service-connected disorder) and assigned an initial 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5285 (vertebral fracture residuals) and 5290 (limited cervical spine motion).  

An April 2006 rating decision denied an increased rating, under 38 C.F.R. § 4.71a, Diagnostic Code 5235 (vertebral fracture or dislocation), and denied service connection for cervical myelopathy due to a spinal injury at C6.  The Veteran appealed that decision.  Then a February 2008 rating decision granted service connection for cervical myelopathy due to spinal injury at C6, secondary to the service-connected cervical fractures and dislocations.  The disorder was then recharacterized as residuals of fracture, dislocation, of the 4th and 5th cervical vertebrae with residuals of a spinal cord injury and cervical reconstruction (with the latter having been previously rated under 38 C.F.R. § 4.71a, Diagnostic Code 5241 (spinal fusion).  An increase from a 20 percent rating to a 30 percent rating was then granted under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  

The Veteran and his wife testified before a Decision Review Officer (DRO) of the RO in December 2008; a complete copy of the transcript of that hearing is on file. During the DRO hearing the Veteran's service representative mentioned that in the future the Veteran might file a claim for special monthly pension based on need to for aid and attendance or for specially adapted housing.  If the Veteran does desire to do so, he should file any such claim(s) with the RO.  
 
The Veteran and his wife also testified before the undersigned Acting Veterans Law Judge (VLJ) sitting at the Detroit, Michigan, RO in May 2010 (commonly called a travel Board hearing).  A transcript of that hearing is on file.  

At the travel Board hearing the Veteran seemed to suggest he was not claiming service connection for upper extremity weakness but only for weakness of his lower extremities.  See pages 10 through 13 of the transcript of that hearing.  However, he has not formally withdrawn his claim for service connection for weakness of the upper extremities.  

In July 2010 the Board remanded the issue of entitlement to service connection for residuals of weakness of the extremities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Board finds the AMC has substantially complied with the July 2010 remand instructions.

In May 2011 the Veteran submitted additional evidence directly to the Board.  Later in May 2011 the Veteran's accredited representative waived initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral ulnar nerve dysfunction is not etiologically related to his service-connected cervical spine disability.

2.  The Veteran's currently diagnosed chronic neurogenic process affecting muscles innervated by bilateral S1 spinal nerve root is not etiologically related to his service-connected cervical spine disability.


CONCLUSION OF LAW

Weakness of the extremities was not due to or aggravated by the service-connected residuals of a cervical spine injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In November 2005 and April 2008 letters the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  March 2006 and April 2008 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess.  After issuance of these letters, and opportunity for the Veteran to respond, the March 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STRs) and post-service records pertaining to the Veteran's medical treatment have been associated with the claims folders.  A VA examination has been provided.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the Veteran's claims, and the Board is also unaware of any such evidence.

The Board's remand in July 2010 required the RO to afford the Veteran a VA examination.  The examination was performed in August 2010.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
  
In sum, the Board is satisfied any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will accordingly address the merits of the claim.

II.   Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage, 10 Vet. App. 488, 495-97.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.

Additionally, disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Factual Background

In this case, following an in-service cervical spine injury and surgery, a private physician and a VA examination in January 1956 noted the Veteran had residual cervical spine and left arm disability. 

Thereafter, there are no private or VA records on file that antedate the Veteran's post service June 2005 additional cervical spine injury.  The discharge summary from his hospitalization for that second injury reflects that on the morning of June 11, 2005, the Veteran slipped, fell forward, and landed on his face.  After undergoing an anterior cervical diskectomy, a pertinent discharge diagnosis of status post C6 incomplete quadriplegia secondary to a fall with anterior decompression and fusion was given.

On VA examination in December 2005 it was reported the Veteran had had a lumbar disc removed in 1966.  It was noted that lumbar X-rays revealed L4-5 and L5-S1 narrowing and that the disc spaces had marginal sclerosis, spurs, and possible vacuum phenomenon consistent with degenerative disc disease (DDD).  The diagnoses were fusion of C5-6, with DDD and arthritis of the cervical spine; DDD of the lower lumbar spine; and spondylosis of the thoracic spine.  It was opined that, based on the information available that "it is as not as likely as not that" the Veteran's current injury was connected to any service-related activity.  His current surgery of the cervical spine was the result of a June 2005 injury from a fall off a truck bumper. 

In June 2006, M.A., M.D., diagnosed the Veteran with a right ulnar neuropathy and performed a right ulnar nerve neurolysis.  This was followed by a left ulnar nerve release in September 2006.

In a September 2006 statement Dr. M.A. reported that the Veteran had had cervical reconstruction and that at the time of that surgery it appeared that he had had a prior fracture, which was as likely as not to have contributed to the severity of his spinal cord injury because there was evidence of osteophytic changes that were driven back into his spinal cord with his relative minor (2005) injury from a fall.  

On VA examination in March 2007 the Veteran reported being unable to walk more than a few yards.  He reported having had cervical spine X-rays between the time of his two cervical spine injuries, but the examiner noted that these were not on file.  The examiner noted that following the first cervical spine injury the Veteran had developed cervical DDD over time and, as a rule, the time period for this development was measured in years.  Evidence based literature supported both aging and trauma as etiologies for DDD.  He had documented trauma and had aged over the years.  It would be reasonable to assume that the original injury set up the severity of the DDD and this caused the vertebrae to be quite brittle and break.  Evidently there were some osteophytic changes, which would be like small bone shards or spurs.  These bone shards or spurs evidently were placed such that when the Veteran had the second injury, he ended up placing pressure on the spinal cord and damaging it.  This required surgical repair with only partial recovery.  

The February 2008 rating decision that granted service connection for cervical myelopathy noted the recent examination had found some loss of strength in all of the Veteran's extremities but there was neither a medical opinion linking these symptoms to the Veteran's cervical spine injury nor a medical diagnosis to explain these symptoms.  

Although the Veteran had been assigned a 20 percent rating for residuals of his in-service cervical spine injury, on VA examination in April 2008 it was reported that he had not had any apparent functional deficits after the injury and had had normal function and been able to walk.  He had had weakness of his extremities since his second cervical spine injury and had needed assistive devices to walk.  He also had had numbness of his hands and feet.  Even though a surgeon had noted cervical osteophytes at the time of the post service cervical spine surgery, these had not affected his function prior to the second injury.  It was stated that numbness was not cause by or a result of residuals of cervical spine injury and spinal cord injury. 

At the December 2008 hearing before a DRO the Veteran testified that he fractured vertebrae in his neck in a vehicular accident during service.  In June 2005 he was sitting on the bumper of a truck but fell head down.  His head hit the ground which was less than three feet down.  The service representative stated that the Veteran had had osteophytes from the initial injury that clearly could have contributed to the spinal cord injury, which was the main difference between the in-service and post service injuries.  It was argued that had the Veteran not sustained the initial injury, the later mundane post service injury could not have caused the type of severe residuals that the Veteran now had and that this was supported by the statement of the Veteran's private physician Dr. M.A.  The Veteran's spouse testified that now he could not walk without thinking about walking.  He no longer had the strength or capabilities do to what he used to do.  The Veteran testified Dr. M.A. had told him that had it not been for the brittle bones from the first injury that the second injury would not have been as severe. 

In May 2010, the Veteran's spouse remarked that about two weeks prior to the Veteran's second cervical spine injury, he entered his house and said that his legs didn't want to do what he wanted them to do.  She said that after his second injury, the Veteran had to spend 45 days in rehabilitation learning to swallow, use his arms, dress himself and use a wheelchair.

At the May 2010 travel Board hearing the Veteran testified that since his second injury he could ambulate but only with difficulty and the aid of either two canes or a wheelchair.  He could no longer engage in the activities of daily living.  As to extremity weakness, his left arm had always been "bad" and he had had shooting pains for 50 years but since the post service injury he had impaired function of his legs, including loss of balance such that he could not stand without leaning against something or walk without canes.  Page 3 of the transcript (T3).  He had not had impairment of his legs prior to his post service injury.  T4.  He had last had physical therapy in 2009 because he had reached the best improvement possible.  T5.  Since the 2005 post service injury he had had bilateral ulnar nerve surgery.  He had had problems with some of the fingers of both hands and his physician had told him that he had "bad" ulnar nerves but the Veteran believed that the problem with the ulnar nerves was related to his cervical spine disability.  T 8and 9.  No physician had stated that the Veteran that his military injury had caused his ulnar nerve condition.  No one had told him that there was a relationship between the two.  T10.  

The Veteran testified that he thought that the current appeal was for disability of his legs, and not just his neck and arms.  T10 thru 12.  The presiding Acting VLJ informed the Veteran that the appeal dealt with all of his extremities.  The Veteran clarified that he was talking about his legs.  T12 and 13.  The service representative argued that a recent VA examiner had not given sufficient consideration to the Veteran's having had bone spurs and shards in the cervical spine and had not given any other reason, or suggested any other etiology or pathology as the cause for the Veteran's current lower extremity weakness.  T15.  The presiding Acting VLJ indicated that a VA examiner in 2008 had attributed the Veteran's current symptom in both upper and both lower extremities to the post service 2005 injury. T15.  The Veteran testified that prior to the 2005 injury he had been losing strength in his left arm but he had been able to walk 3 miles and ride a bicycle for 5 to 10 miles he had to stop doing both activities.  His wife testified that only a few weeks prior to the 2005 injury the Veteran had complained of problems with his legs.  T16.  

In response to a question as to whether he had had a low back injury, the Veteran testified that he had had surgery because of back pain due to stenosis for which he was not service-connected.  He was also asked that because lower extremity problems were generally associated with lumbosacral pathology, whether anyone had associated his leg problems with his lumbosacral spine, as opposed to his cervical spine and the Veteran replied in the negative.  T17.  He further testified that he had first injured his low back in about 1960 and had low back surgery then but had not had problems thereafter.  T18.  

An electromyography (EMG) and nerve conduction study (NCS) performed at a private facility in August 2010 in conjunction with an August 2010 VA examination revealed a chronic neurogenic process affecting muscled innervated by bilateral C5, 6, and 7 spinal nerve root, consistent with previous cervical myelopathy; chronic neurogenic process affecting muscles innervated by bilateral S1 spinal nerve root, consistent with previous lumbar spinal stenosis; and bilateral ulnar nerve dysfunction around the elbow, consistent with previous ulnar dysfunction at the elbow.  The report interpreter found no clear evidence of polyneuropathy.

On VA examination in August 2010, the examiner reviewed the claims file and recounted what she considered to be the applicable treatment history in her report.  She commented on the original 1954 injury, the 2005 injury, and other treatment records.  The Veteran reported decreased feeling in his fingers, hands, and feet.  He remarked that he had difficulty walking in addition to decreased arm strength.  The Veteran's wife added that if the Veteran walked down the hall in his house, he became exhausted.  It was noted that the Veteran was unable to walk without two canes.  

After performing sensory and motor tests in conjunction with an EMG and her own examination of the Veteran, the examiner gave diagnoses of cervical myelopathy, bilateral ulnar nerve dysfunction around the elbow, and chronic neurogenic process affecting muscles innervated by bilateral S1 spinal nerve root.  

The examiner opined that the bilateral ulnar nerve dysfunction around the elbow was not caused by or a result of the cervical fracture sustained while on active duty.  She mentioned that the Veteran's ulnar nerve problem was a problem locally of the nerve at the elbows and not related to healed cervical fractures.  She added that it did not aggravate the cervical fractures, and the ulnar nerve condition was not aggravated by the healed cervical fractures.

Additionally, the examiner opined that the chronic neurogenic process affecting muscles innervated by bilateral S1 spinal nerve root was not caused by or a result of the cervical fracture sustained while on active duty.  She noted that the Veteran had undergone low back surgery due to degenerative changes and stenosis of the lumbar spine, and those changes would be related to the aging process and not a healed cervical fracture from 1954.  She added that degenerative changes from trauma or aging do not travel from joint to joint.  She concluded that there was no aggravation of the Veteran's healed cervical fracture from his low back condition, and his healed cervical fracture did not cause or aggravate his low back condition.

In April 2011, the Veteran opined that he had been an accident waiting to happen since 1954.  He did not believe that there was any proof to deny that all of the years of wear on the original injury culminated in his ability to get around without a wheelchair.  He referenced the September 2006 letter from Dr. M.A.

IV.  Analysis

As a preliminary manner, the Board emphasizes that service connection has already been established for residuals of fracture, dislocation, 4th and 5th cervical vertebrae with residuals of a spinal cord injury and cervical reconstruction, and the Veteran is in receipt of VA benefits for that disability.  The issue on appeal does not encompass all aspects of the Veteran's cervical disability; rather the issue is confined to whether the Veteran's weakness of the extremities should be service-connected as residuals of the cervical spine injury.

The primary evidence of record that addresses any connection between the weakness of the Veteran's extremities and his service-connected cervical spine injury appears to come from three general sources:  the Veteran and his spouse, Dr. M.A., and the VA examiners.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511-512, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's and Veteran's spouse's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  The present case differs from Davidson and Jandreau in that the Veteran and his spouse are asserting an etiology that is not readily apparent to a lay observer, as this case involves differentiating between residuals due to two separate accidents involving the cervical spine.

Here, there is no indication that either the Veteran or his spouse has had any medical training.  The Veteran and his spouse have not claimed to have a degree in medicine.  Neither has claimed to have taken and/or completed any courses in nursing.  Neither has claimed to have any experience in the medical field.  As such, their statements are considered lay evidence.  They are competent to testify as to symptoms they are able to observe, and they are competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, the Veteran and his spouse are offering their opinion regarding a medical etiology concerning inner workings of the Veteran's body that are not apparent to an untrained observer.  This is not a matter involving varicose veins, a dislocated shoulder, tinnitus, or other symptom capable of observing through the senses.  This matter involves nerve conduction studies and differentiating between two different cervical spine events.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert, 21 Vet. App. 456.  Thus, in this particular situation, the Veteran's and his spouse's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, as specifically requested by the Veteran, the Board has carefully considered the September 2006 letter from Dr. M.A.  In the letter, Dr. M.A. opines that the prior cervical spine fracture was as likely as not to have contributed to the severity of the Veteran's 2005 spinal chord injury.  The Board finds this letter to constitute competent medical evidence, as Dr. M.A. is a person who is qualified through his education, training, and experience to offer medical diagnoses, statements, and opinions.  Additionally, the Board recognizes that the September 2006 letter from Dr. M.A. provided key evidence in the RO's February 2008 decision to grant the Veteran service connection for cervical myelopathy due to spinal injury at C-6 as secondary to the service connected cervical fracture.  However, the Board reiterates that the present appeal does not encompass all aspects of the Veteran's cervical disability; rather the issue is confined to whether the Veteran's weakness of the extremities should be service-connected as a residual of the original in-service cervical spine injury.  The September 2006 letter from Dr. M.A. does not address the Veteran's ulnar nerve disability.  The letter also does not address the Veteran's bilateral S1 spinal nerve root.  As such, the September 2006 letter form Dr. M.A. does not address the specific issue on appeal and thus is of minimal persuasive value in this case.  It is therefore outweighed by the other evidence of record.  Likewise, the April 2007 VA examination report does not address weakness in the Veteran's extremities, the Veteran's ulnar nerve disability, or the Veteran's bilateral S1 spinal nerve root.  As the April 2007 VA examination report also does not address the specific issue on appeal, it is of minimal persuasive value and outweighed by the other evidence of record.

Contrastingly, the VA physician in August 2010 reviewed the claims file, considered all of the Veteran's available medical records, and provided adequate reasoning and bases for her opinion.  She performed the necessary tests and examinations.  She provided diagnoses and gave her opinion concerning their likely etiologies.  The VA physician opined directly and specifically on the issue on appeal; that being whether weakness of the Veteran's extremities are due to service-connected residuals of a cervical spine injury.  Thus, this opinion is assigned great probative value.  See Madden, 123 F.3d 1477, 1481.  As such, the Board finds that the August 2010 VA examiner's opinion outweighs the September 2006 letter form Dr. M.A., the April 2007 VA examination report, and the assertions of Veteran and his spouse.

In summary, the weight of the evidence shows the weakness of the Veteran's extremities is not due to service-connected residuals of a cervical spine injury.  Accordingly, the Board finds the preponderance of the evidence is against the claim.  

The Board does not doubt the sincerity of the Veteran's belief that the his bilateral ulnar nerve dysfunction and chronic neurogenic process affecting muscles innervated by bilateral S1 spinal nerve root are a residual of his service-connected cervical spine disability.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  As discussed above, in this particular instance the Veteran's statements do not provide competent evidence of a nexus and are outweighed by the August 2010 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for residuals of weakness of the extremities, claimed as secondary to the  due to service-connected residuals of a cervical spine injury, is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


